                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                       Case No.18-cv-05875-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     CANCELLIERI FAMILY LIMITED
                                         PARTNERSHIP, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14          The Court having been informed that the parties have agreed to a settlement, all previously

                                  15   scheduled deadlines and appearances are VACATED.

                                  16          On or before March 29, 2019, plaintiff shall file a voluntary dismissal pursuant to Fed. R.

                                  17   Civ. P. 41(a)(1)(i). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court

                                  18   order (i) by notice if the defendants have not filed an answer or motion for summary judgment, or

                                  19   (ii) by stipulation signed by all parties who have appeared. Because defendants have not yet

                                  20   appeared, plaintiff may file a notice of dismissal pursuant to Rule 41(a)(1)(i).

                                  21          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  22   2, 5th Floor, 280 South First Street, San Jose, California on April 9, 2019, 10:00 a.m. and show

                                  23   cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally,

                                  24   the parties shall file a statement in response to this Order to Show Cause no later than April 2,

                                  25   2019 advising as to (1) the status of the activities of the parties in finalizing settlement; and (2)

                                  26   how much additional time, if any, is requested to finalize the settlement and file the dismissal. If a

                                  27   dismissal is filed as ordered, the Order to Show Cause hearing will be automatically vacated and

                                  28   the parties need not file a statement in response to this Order.
                                   1          IT IS SO ORDERED.

                                   2   Dated: January 28, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
